      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 1 of 26                              FILED
                                                                                             2020 May-06 PM 11:59
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION


ARCHILLA, et al.,

       Petitioners-Plaintiffs,
                                                    Case No. 4:20-cv-596-RDP-JHE
       v.

WITTE, et al.,

       Respondents-Defendants.




                                            REPLY


                                       INTRODUCTION

       Plaintiff-Petitioners (Petitioners) seek modest relief in light of extraordinary

circumstances. These seventeen medically vulnerable Petitioners do not seek any class wide

relief nor do they aim to set aside any criminal conviction or to challenge their underlying

grounds for removal. As civil immigration detainees, the Fifth Amendment’s Due Process

Clause requires that their detention bear a reasonable relationship to a legitimate government

interest. And, while Petitioners concede the government has a legitimate interest in preventing

flight and ensuring appearances in removal proceedings, Immigration and Custom’s

Enforcement’s (ICE) own data show alternatives to detention assure appearances nearly 100% of

the time. In light of the potentially lethal danger Petitioners now face and the alternatives to

detention, Petitioners’ continued detention during this health crisis has become unreasonable.

       Reported COVID-19 cases are exploding in ICE detention centers and are necessarily

underreported given the near categorical failure to test individuals and facilities in Alabama

                                                1
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 2 of 26



remain particularly vulnerable. The actions that officials of the Etowah County Detention Center

(ECDC) have taken have not been effective in stopping the spread of a this uniquely dangerous

disease. In these unprecedented circumstances, anything short of Petitioners’ release will subject

them to irreparable harm. Accordingly, as numerous courts have found,1 this court has authority

via habeas to find a Due Process violation and order their release. Doing so will protect these

seventeen individuals and the public from grave harm.


                                      SUPPLEMENTAL FACTS

    I. ICE Detention Centers Have An Alarming And Undercounted Rate of Growth of
       COVID-19 Cases.

        ICE has lost control of the COVID-19 in its detention centers. On April 7, 2020, ICE

reported 19 confirmed cases of COVID-19 among detained people; less than a month later, the

number exploded to 705.2 ICE has tested less than five percent of its detained population.3 Of the

over 29,675 immigrants held in ICE detention, only 1,460 ICE detainees nationwide have been

tested and nearly half of those tested have tested positive.4 COVID-19 rates are therefore likely

to be much more prevalent in ICE detention centers, especially in Alabama.5 Following the

regional and national trend, ICE detention centers under the jurisidciton of the New Orleans

Field Office (which includes Etowah) have an alarming rate of COVID-19 infections, now iwth



1
  See, e.g. Dada v. Witte, No. 1:20-CV-00458 at *21 (M.D. La. Apr. 30, 2020) (report and recommendation);
Vazquez-Berrera v. Wolf, No. 20-cv-1241, 2020 WL 1904497, at *5 (S.D. Tex. Apr. 17, 2020); Malam v. Adducci,
No. 20-10829 (E.D. Mich. Apr. 20, 2020); Coronel v. Decker, No. 1:20-cv-02472-AJN, 2020 U.S. Dist. LEXIS
53954 (S.D.N.Y. Mar. 27, 2020); Calderon Jimenez v. Wolf, No. 18-10225 (MLW), ECF No. 507 (D. Mass. Mar.
26, 2020); Hope v. Doll, No. 1:20-cv-00562-JEJ (M.D. Pa. Apr. 7, 2020); Coreas v. Bounds, No. CV TDC-20-0780,
2020 WL 1663133, at *7 (D. Md. Apr. 3, 2020); Basank. v. Decker, et al., No. 1:20-cv-02518-AT, 2020 U.S. Dist.
LEXIS 53191 (S.D.N.Y. Mar. 26, 2020); Hope v. Doll, No. 1:20-cv-5622020, U.S. Dist. LEXIS 63970 (M.D. Pa.
Apr. 7, 2020); United States v. Martin, No. 19 Cr. 140-13, 2020 U.S. Dist. LEXIS 46046, at *2 (D. Md. Mar. 17,
2020).
2
  ICE COVID-19 Guidance, https://www.ice.gov/coronavirus (last accessed May 6, 2020).
3
  Id.
4
  Id.
5
  Eaton Decl. ¶ 15.

                                                      2
       Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 3 of 26



over one hundred confiremd cases.6 As of May 4, ICE acknowledged one COVID-19 case at

Etowah.7




          Richwood Correctional Center, which, like ECDC, holds both civil immigration and

pretrial criminal detainees, provides a cautionary tale as to the failure of ICE to contain COVID-

19. There, COVID-19 has already killed two guards as positive cases rose from one to 61 in the

span of three weeks.8 Given the hyper-contagious nature of COVID-19 and Respondents’

failures to implement sufficient safeguards at ECDC, an outbreak may have already begun there.

    II.      Respondents Are Incapable of Containing COVID-19.

          Respondents have failed to comply with basic CDC guidelines, thereby imperiling

Petitioners:

    ● Communications Systems: Dr. Homer Venters, a physician, epidemiologist, and former

          Chief Medical Officer of the New York City jail system with two years experience

          analyzing medical care in ICE’s detention network, has found that ICE lacks the systems

          necessary to prevent a COVID-19 outbreak. Ex. 24, Declaration of Dr. Homer Venters ¶¶


6
  ICE COVID-19 Guidance, supra n. 2; Huber. Decl. Addendum A.
7
  Id.
8
  WIFR, 2 guards at ICE jail die after contracting coronavirus (Apr. 29, 2020),
https://www.wifr.com/content/news/2-guards-at-ICE-jail-die-after-contracting-coronavirus-570057531.html; There
are now 64 confirmed cases at Richwood according to ICE. See ICE COVID-19 Guidance, supra n. 2.

                                                       3
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 4 of 26



        1-4. For example, ICE’s guidance “creates an unwieldy and unrealistic process for

        facilities to notify ICE headquarters regarding high risk detainees,” lacks “capacity to

        provide daily clinical guidance to all of the clinical staff” in light of fast evolving

        COVID-19 care guidelines, and “fails to establish or mandate a respiratory protection

        program, a critical guideline of the CDC.” Id. ¶¶ 24, 26, 28.

    ● Social distancing: ICE’s guidance only requires social distancing “whenever possible,”
        9
            but a distance of 6 feet from any other people must be maintained at all times. Hassig

        Decl. ¶ 7; Venters Decl. ¶ 34. Nor do Respondents have any discernible social distancing

        plan for “showers and bathrooms, medication lines, medical and mental health clinics,

        hallways, sallyports.” Venters Decl. ¶ 33(e). The CDC recommends that higher-risk

        individuals “should not be cohorted with other quarantined individuals” and requires that

        if such cohorting is unavoidable, jailers should make “all possible accommodations to

        reduce exposure risk for the higher-risk individuals.”10 However, Respondents rely

        heavily on cohorting as a mitigation strategy, even for asymptomatic detained people

        who have been in contact with a known COVID-19 case. See ECF No. 11, Resp. at 9. No

        arrangements have been made to identify and reduce exposure of higher risk individuals

        like Petitioners. Respondents decided to consolidate over 100 detained people, including

        all Petitioners, into a single unit. ECF No. 11-1, Declaration of Bryan S. Pitman [“Pitman

        Facility Decl.”] ¶ 13. While even ICE’s own guidance directs it to reduce density,

        Respondents have chosen to increase the density as ECDC. Directing detainees to stay 6

        feet apart is meaningless if it is impossible to stay 6 feet away from other detained

9
  ICE Enforcement and Removal Operations, COVID-19 Pandemic Response Requirements, 13-14 (April 10, 2020),
available at https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf.
10
   CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities, available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-
detention.pdf.

                                                      4
       Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 5 of 26



        individuals. Hassig Decl. ¶ 11. Additionally, while Respondents attest to measures they

        have taken to increase social distancing and hygiene within this single ICE unit, they do

        not provide “any case information on the [non-ICE] inmate population,” even though that

        population shares a medical unit, hallways, and ECDC staff with Petitioners. Resp. at 11

        n.3; Id. ¶ 18.

     ● Transfers: To limit the spread of COVID-19, the CDC guidance11 provides that all

        transfers of detained persons should be suspended, and should only occur when

        “absolutely necessary.”12 Respondents make no representation that they have attempted

        to limit transfers or new admissions, either for county or for ICE detainees. In fact,

        Respondents have brought at least 248 new county detainees into ECDC since the CDC

        promulgated its March 23, 2020 detention facility guidance,13 and continue to admit new

        ICE detainees. Ex. 25, Supplemental Declaration of Randane Williams ¶ 3; Ex. 26,

        Supplemental Declaration fo Karim Golding ¶ 3. Respondents purport to deny entry “to

        any incoming detainee who exhibits a fever and/or respiratory symptoms unless that

        detainee has tested negative for COVID-19.”14 This is patently untrue. Respondents have

        transferred visibly ill detainees.15 Inexplicably and in contravention of its own policy,

        Respondents even chose to bring a COVID-19 positive man into ECDC, repeating the

        mistake it made at Pine Prairie ICE Processing Center. Pitman Facility Decl. ¶ 18. There,

        ICE similarly chose to bring a COVID-19 positive man into the detention center, and a


11
   Id.
12
   Id.
13
  Etowah County Sheriff's Office, Booked Last 24 Hours, http://etowahcountysheriff.com/mugshots.php (accessed
May 5, 2020).
14
   Resp. at 9.
15
   Kimberly Kindy, Emma Brown and Dalton Bennett, ‘Disaster waiting to happen’: Thousands of inmates released
as jails and prisons face coronavirus threat, (March 25, 2020). https://www.washingtonpost.com/national/disaster-
waiting-to-happen-thousands-of-inmates-released-as-jails-face-coronavirus-threat/2020/03/24/761c2d84-6b8c-11ea-
b313-df458622c2cc_story.html

                                                        5
       Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 6 of 26



        month later, 26 detained people have tested positive.16 Although negative pressure rooms

        are critical in preventing the airborne spread to neighboring units and staff, Respondents

        do not purport to house their confirmed COVID-19 positive man in a negative pressure

        room. Id.

     ● Hygiene: Per CDC guidelines, hand sanitizer or soap should be available to each detainee

        before and after meals, toileting, and frequently throughout the day. In reality, conditions

        for ICE detainees at the Etowah County Detention Center limit access to soap, hand

        hygiene and require close contact with detainees.17 Further, although the CDC does not

        recommend using fog-based disinfection because of safety and efficacy issues,

        Respondents purport to clean Petitioners’ unit with a machine that “distributes a

        disinfectant solution into the air and on surfaces in order to disinfect common areas.”18

        Though the CDC warns against using these fog machines in inhabited spaces,

        Respondents do not move Petitioners from their unit before fogging.19 Moreover, even if

        this disinfection method were to work, Respondents fail to describe any cleaning

        interventions, “which are essential to implement in tandem with disinfection.”20

     ● Masks: The CDC also recommends that surgical masks only be used once.21 However,

        Respondents state only generally that “[d]etainees, inmates, and staff are all provided

        with a face mask to wear” without specifying that any arrangements have been made to




16
   Id.
17
   Eaton Decl. ¶16; Williams Suppl. Decl. ¶¶5-6.
18
   Eaton Decl. ¶¶ 30-31, R. at 12.
19
   Golding Suppl. Decl. ¶ 8.
20
   Venters Decl. ¶ 33(d).
21
   CDC, Understanding the Difference (surgical masks, N95 FFRs, and Elastomerics) Infographic, available at
https://www.cdc.gov/niosh/npptl/pdfs/UnderstandingDifference3-508.pdf

                                                       6
        Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 7 of 26



         replace said masks.22 In fact, Petitioners receive only one single-use surgical style mask

         every 3 weeks.23

      ● Testing: Respondents notably do not disclose how many tests have been conducted at

         ECDC. The CDC categorizes symptomatic people in “congregate living settings,

         including prisons” as high risk.24 The White House Coronavirus Task Force has

         emphasized the need for testing of asymptomatic people in congregated settings.25

         However, in lieu of expanding testing capabilities, Respondents “increased medical

         screenings in the form of daily vital sign checks of all detainees in order to further

         mitigate the spread of the virus.”26 This measure does little to mitigate the impact and

         reach of COVID-19 because “as many as 30 to 50 percent of individuals with COVID-

         19 will have no signs or symptoms of disease despite being infectious (e.g. asymptomatic

         shedding).”27 Further, this approach is likely to miss staff as they bring in and transmit

         the virus while asymptomatic.28 Despite the known risks, Respondents mention no plans

         for widespread testing and contact tracing necessary to control a COVID-19 outbreak.29

         Under these circumstances, COVID-19 cases may not be detected until there is already a

         full-blown outbreak.

II.      Petitioners Are Longtime Residents with Extensive Family and Community Ties in
         the U.S. and Safe Places to Shelter and Self-Isolate Upon Release.



22
   Resp. at 13.
23
   Golding Suppl. Decl. ¶ 7; Williams Suppl. Decl. ¶ 7.
24
   CDC, Evaluating and Testing Persons for Coronavirus Disease 2019 (COVID-19), available at
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-criteria.html.
25
   The White House, Remarks by President Trump, Vice President Pence, and Members of the Coronavirus Task
Force in Press Briefing (Apr. 27, 2020), available at https://www.whitehouse.gov/briefings-statements/remarks-
president-trump-vice-president-pence-members-coronavirus-task-force-press-briefing-33/
26
   Resp. at 11.
27
   Eaton Decl. ¶ 33.
28
   Venters Decl. ¶ 14(A).
29
   Id.

                                                        7
         Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 8 of 26



          All seventeen Petitioners who remain in detention have deep roots and extensive family

and community ties in the United States. All but one has lived in the U.S. for well over a decade

(the remaining Petitioner, Ms. Mbendeke, has resided in the U.S. for eight and a half years).

Many have lived here since they were minor children30 or young adults.31 All Petitioners have

close family members—including spouses, parents, grandparents, and children—who are U.S.

citizens or lawful permanent residents (LPRs). Most Petitioners are represented by immigration

counsel on a pending petition for review32 or in agency proceedings on remand.33 Every

Petitioner has a safe place to self-isolate for at least fourteen days if they are released, and to

comply with applicable local orders and public health guidelines thereafter.

          Below is a summary of each Petitioner’s length of residence and family ties in the United

States. Unless specifically noted, this information is not disputed by Respondents:

     •    Sarail Michael Archilla was brought to the U.S. from Canada by his mother in or
          around 1981, when he was about five or six years old. Archilla Decl. ¶ 9.34 He has two
          U.S. citizen children, a U.S. citizen girlfriend, and various family members with lawful
          status in the U.S. Id. ¶¶13, 14.

     •    Maxime P. Blanc has resided in the U.S. since 1994. Blanc Decl. ¶ 10.35 He later became
          an LPR. Id. He is represented by counsel in his removal case before the Eleventh Circuit
          Court of Appeals. Id. ¶ 10. The immigration judge in his case concluded that he has
          “extensive family ties in the United States, consisting of siblings, cousins, nieces and
          nephews, and godchildren.” Id. ¶ 14.

     •    Geovanny Gerardo Castellano has resided in the U.S. since 1979. Castellano Decl. ¶ 9.
          He has various U.S. citizen and LPR family members in California. Id. ¶ 14.




30
   See Archilla Decl. ¶ 9, Garcia Rivera Decl. ¶¶ 1, 7, Golding Decl. ¶ 6, Miller Decl. ¶ 8, Olano Decl. ¶ 8, Webster
Decl. ¶ 8, Williams Decl. ¶ 9.
31
   See Blanc Decl. ¶ 10, Castellano Decl. ¶ 9, Castro Decl. ¶ 11, Flores Decl. ¶ 9, Quito Decl. ¶ 9.
32
   See Blanc Decl. ¶ 10, Golding Decl. ¶ 8, Mbendeke Decl. ¶ 5 (sealed document), Williams Decl. ¶ 10.
33
   See Flores Decl. ¶ 12. Additionally, undersigned counsel is currently assisting Mr. Garcia Rivera to identify legal
counsel to investigate his claim of U.S. citizenship.
34
   ICE claims that Mr. Archilla “is believed to be from Jamaica.” Pitman Detainees Decl. ¶ 13.
35
   Respondents incorrectly state that Mr. Blanc is a citizen of the Dominican Republic. Resp. at 24. He is a native
and citizen of Dominica. Blanc Decl. ¶ 1.

                                                          8
         Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 9 of 26



     •    Antonio Melquezideth Castro entered U.S. on a visa in 2000 and later adjusted to LPR
          status. Castro Decl. ¶ 11. He has three young U.S. citizen children and an LPR cousin
          who is willing to host him if he is released. Id. ¶¶ 15-16.

     •    Edson Flores has resided in the U.S. since 1991. Flores Decl. ¶ 9. The Second Circuit
          recently granted his petition for review and remanded his case to the BIA, and his pro
          bono counsel has agreed to continue representing him in agency proceedings. Id. ¶ 12. He
          has various U.S. citizen family members, including his mother. Id. ¶ 17.

     •    Ray Fuller entered the U.S. on a spousal visa in 1999 and later adjusted to LPR status.
          Fuller Decl. ¶ 9. His three children and two sisters are U.S. citizens. Id. ¶ 13.

     •    Jose Antonio Garcia Rivera is a U.S. citizen by birth. Garcia Rivera Decl. ¶ 1.36 He has
          resided in the U.S. since he was a teenager. Id. ¶ 7. He has a U.S. citizen partner and son.
          Id. ¶ 10.

     •    Karim Tahir Golding has resided in the U.S, since 1994, when he was nine years old.
          Golding Decl. ¶ 6. He is represented by counsel in his removal case before the Second
          Circuit Court of Appeals. Id. ¶ 8. His mother is a U.S. citizen. Id. ¶ 12.

     •    Alex Hernandez has resided in the U.S. for over three decades. ECF No. 11-2,
          Declaration of Bryan S. Pitman [hereinafter “Pitman Detainees Decl.”] ¶ 10. He is
          represented by counsel in his removal case before the Ninth Circuit Court of Appeals.

     •    Bakhodir Madjitov has resided in the U.S. since 2006. Pitman Decl., ECF No. 11-2, ¶
          17. His wife and three children are U.S. citizens. See Madjitov Decl. ¶¶ 30-31. He is
          represented by counsel in his removal case before the Eleventh Circuit Court of Appeals,
          and in legal proceedings related to his injury during ICE’s attempt to unlawfully deport
          him. He has no criminal convictions.

     •    Kenneth Manning has resided in the U.S. since 1985. Manning Decl. ¶ 7. The Second
          Circuit recently granted his petition for review and remanded his case to the BIA for
          further review of his claim that he will be tortured if deported to Jamaica because of his
          cooperation with U.S. law enforcement authorities investigating gang activity in that
          country. Id. ¶ 9.

     •    Landry (Emily) Mbendeke has resided in the U.S. since 2011. Pitman Detainees Decl. ¶
          24. She has immediate family members with lawful status. Mbendeke Decl. ¶ 16 (sealed
          document). She is represented by counsel in her removal case before the Second Circuit
          Court of Appeals. Id. ¶ 5; Pitman Detainees Decl. ¶ 24.




36
  ICE disputes Mr. Garcia Rivera’s identity and biographical information, claiming that his name is Domingo
Castillo and that he is a citizen of the Dominican Republic. See Garcia Rivera Decl. ¶ 3; Pitman Detainees Decl. ¶
21. According to ICE, he entered the U.S. at an unknown date and time. Pitman Detainees Decl. ¶ 21.

                                                         9
       Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 10 of 26



   •    Tesfa Miller has resided in the U.S. since 1990, when he was about eight years old.
        Miller Decl. ¶ 8. He obtained LPR status through his mother. Id. He has various U.S.
        citizen family members, including his mother, grandmother, and daughter. Id. ¶ 15.

   •    Allen Roger Olano Esparza has resided in the U.S. since 1997, when he was 14 years
        old. Olano Decl. ¶ 8. He later adjusted to LPR status. Id. His mother and three-year-old
        daughter are U.S. citizens. Id. ¶ 13.

   •    Sergio Quito has resided in the U.S. since 1994. Quito Decl. ¶ 9. His daughter and most
        of his wife’s family are U.S. citizens. Id. ¶ 13.

   •    Churvin Webster has resided in the U.S. since the 1960s, when he was a small child.
        Webster Decl. ¶ 8. He obtained LPR status in the 1970s. Id. He has two U.S. citizen
        sisters and extensive employment, family, and community ties in New Jersey. Id. ¶ 12.

   •    Randane Williams has resided in the U.S. since 2004, when he was fourteen years old.
        Williams Decl. ¶ 9. He was granted LPR status as a special immigrant juvenile. Id. He is
        represented by counsel in his removal case before the Ninth Circuit Court of Appeals. Id.
        ¶ 10. He has aunts, nephews, niece and cousins who are U.S. citizens and two LPR
        brothers. Id. ¶ 13.

        Publically available data from DHS and the Department of Justice demonstrate that the

overall appearance rate for non-detained individuals in removal proceedings in the U.S. is

approximately 80 percent. See Ex. 27, Declaration of Aaron Reichlin-Melnick ¶ 10. That rate

increases to 88 percent for individuals who have been in the U.S. for over one year, and over 91

percent for individuals—like nearly all Petitioners—who have resided in this country for over

ten years. Id. ¶ 18. Appearance rates for individuals represented by immigration counsel nears

100 percent. Id. ¶ 11. And previously detained individuals released from ICE custody are even

more likely to appear than individuals who have never been detained. Id. ¶ 17.

                                         ARGUMENT

  I.    THE COURT HAS JURISDICTION OVER THE HABEAS CLAIMS BECAUSE
        THE ONLY REMEDY SOUGHT IS RELEASE, AND IT INDEPENDENTLY HAS
        JURISDICTION AND AUTHORITY TO ORDER RELEASE UNDER RULE 65.

        Contrary to Respondents’ narrow characterization, Petitioners do not bring their § 2241

habeas claims in order to challenge their conditions of confinement. As an emerging consensus

                                               10
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 11 of 26



of courts confronting similar arguments have held, because the facts and expert testimony show

that the only viable remedy for the unconstitutional conditions is release from detention, their

claims sit at the core of habeas. And, habeas is a broad, flexible remedy that fully authorizes

release. The court independently has federal question jurisdiction pursuant to 42 U.S.C. § 1331

to consider their constitutional claims and to issue a TRO ordering release pursuant to Rule 65

and the court’s inherent equitable authority.

        A. Because Plaintiffs Seek Release, Not Alterations of Conditions, Their Claims are
           at the Core of Habeas.

        Respondents correctly note that courts have distinguished between claims brought in

habeas that challenge the “fact or duration” of detention and claims brought in habeas that seek

to alter unlawful “conditions of confinement,” and correctly observe that the Supreme Court has

left open the question of whether habeas provides courts the authority to bring “conditions of

confinement” claims. See Resp. Br. at 38. They note that there is a circuit split on the question

of whether conditions claims can be brought in habeas, compare, e.g. Aamer v. Obama, 742 F.3d

1023, 1031-38 (D.C. Cir. 2014) (permitting habeas claim challenging allegedly unconstitutional

force feeding of prisoners) with Graham v. Broglin, 922 F.2d 379, 381 (7th Cir.1991) (habeas

not available to challenge prison’s rules regarding work permission), and posit that the Eleventh

Circuit should be counted among the Circuits who would deny conditions claims brought via

habeas. But this theoretical question is irrelevant to resolving this case.

        Here, contrary to Defendants’ formulaic conception, Plaintiffs do not seek judicial

intervention in order to improve their conditions of confinement of the sort of attempted by

habeas petitioners in the cases Defendants rely upon, see Resp. Br. 38-39,37 nor could they bring


37
         The cases Defendants rely upon that foreclose habeas seek remediation of inadequate conditions; they do
not seek release because of irremediable conditions, as do Plaintiffs. See Gomez v. United States, 899 F.2d 1124,
1125 (11th Cir. 1990) (rejecting habeas where petitioner challenged the “medical treatment” during the course of

                                                       11
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 12 of 26



such a civil rights claim. The conditions are what compels release. As the Southern District of

Texas stressed in granting a similar TRO under § 2241, “The mere fact that Plaintiffs’

constitutional challenge requires discussion of conditions in immigration detention does not

necessarily bar such a challenge in a habeas petition.” Vazquez Barrera v. Wolf, No. 20-cv-1241,

2020 WL 1904497, at *4 (S.D. Tex. Apr. 17, 2020). Indeed, the very premise of the habeas

petition – supported by uncontroverted record evidence – is that the conditions producing

irreparable harm in these circumstances cannot be remediated by any judicial order, which

therefore renders the fact of their continued detention unlawful under due process. See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973) (“a determination that [the petitioner] is entitled to

immediate [ ] or a speedier release” is proper habeas claim); see also Dada v. Witte, No. 1:20-

CV-0458, Dkt. 17 at *9 (W.D. La. Apr. 30, 2020) (Report and Recommendation) (explaining

that “the remedy for conditions claims is generally corrective. The remedy for fact claims,

however, generally terminates the detention altogether, or alters it such that a new form of

custody or control is imposed” and recommending release of 13 petitioners under § 2241);

Vazquez Barrera, 2020 WL 1904497, at *4 (“Because Plaintiff’s are challenging the fact of their

detention as unconstitutional and seek relief in the form of immediate release, their claims fall

squarely in the realm of habeas corpus”).

        Respondents’ reliance on A.S.M. v. Donahue, No. 7:20-CV-62 (CDL), 2020 WL

1847158, at *1 (M.D. Ga. Apr. 10, 2020) is curious, as the court there “agrees that the general

principle eschewing habeas relief as a means for remedying condition of confinement

constitutional violations rests upon the assumption that eliminating the contested confinement

detention.); Vaz v. Skinner, 634 Fed. Appx. 778, 781 (11th Cir. 2015) (rejecting habeas petition seeking better
medical treatment.); Cook v. Baker, 139 Fed. Appx. 167, 169 (11th Cir. 2005) (dismissing § 1983 action as frivolous
because habeas corpus was the exclusive remedy for petitioner's claim challenging the propriety of his
conviction.); Daker v. Warden, No. 18-13800, 2020 WL 751817, at *2 (11th Cir. Feb. 14, 2020) (rejecting habeas
petition seeking adequate food and medical care.)


                                                        12
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 13 of 26



conditions is possible without releasing the detainee from detention,” and thus accepted the

possibility of COVID-19 release claims in habeas, even as it concluded the factually weaker

record in that case did not demonstrate release was necessary. Otherwise, Defendants rest their

argument almost entirely on one case, Toure v. Hott, No. 1:20-cv-395, 2020 WL 2092639, *6

(E.D. Va. Apr. 29, 2020). The case is contrary to another holding in the same circuit, see Coreas

v. Bounds, No. CV TDC-20-0780, 2020 WL 1663133, at *7 (D. Md. Apr. 3, 2020) (“First, and

most fundamentally, although the grounds on which they seek release relate to their conditions of

confinement, Petitioners seek complete release from confinement, which is ‘the heart of habeas

corpus.’”) and runs contrary to an emerging consensus that recognizes such claims sound in

habeas.38

         Defendants argue that accepting this principle would permit litigants to pull the wool

over a judge’s eyes because, “virtually all claims would be cognizable under section 2241 so

long as the petitioner includes a prayer for release.” Resp. Br. 37.                       But habeas is not so

manipulable. No judge would accept a habeas claim to seek, say, more recreation or halal meals,

as a “fact of detention” claim simply because a petitioner demanded release from such

inadequate conditions. The A.S.M. case upon which Defendants rely proves the point: the court

recognized that habeas claims could be brought where conditions were so bad that release was


38
          See Vazquez Barrera, 2020 WL 1904497, at *8; Essien v. Barr, No. 20-CV-1034-WJM, 2020 WL
1974761, at *3 (D. Colo. Apr. 24, 2020) (“In theory, these causes of action are oil and water: a habeas claim may
lead to an order releasing the prisoner or detainee or nothing at all; whereas a conditions-of- confinement claimant
may only lead to an order requiring the government to improve the conditions of confinement, but not an order
releasing the prisoner or detainee.”); Mays v. Dart, No. 20 C 2134, 2020 WL 1812381, at *6 (N.D. Ill. Apr. 9, 2020)
(“The plaintiffs' claims, as they have framed them, do bear on the duration of their confinement (they contend,
ultimately, that they cannot be held in the Jail consistent with the Constitution's requirements), and they are not the
sort of claims that are, or can be, appropriately addressed via a claim for damages.”); Malam v. Adducci, No. 20-
10829, 2020 WL 1672662, at *3 (E.D. Mich. Apr. 5, 2020), as amended (Apr. 6, 2020) (“Supreme Court and Sixth
Circuit precedent support the conclusion that where a petitioner claims no set of conditions would be sufficient to
protect her constitutional rights, her claim should be construed as challenging the fact, not conditions, of her
confinement and is therefore cognizable in habeas.”); Sheikh v. Gillis, No. 5:19-cv-134 Dkt 19 at 4 (S. D. Miss. Apr.
29, 2020) (Report and Recommendation); Wilson v. Williams, No. 20 cv 794, Dkt. 22 at 10-11 (N.D. Ohio Apr. 22,
2020); Basank v. Decker, No. 20 CIV. 2518, 2020 WL 1481503, at *6 (S.D.N.Y. Mar. 26, 2020).

                                                         13
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 14 of 26



the required remedy, but found as a matter of fact the limited evidence in the case did not make

that showing. 2020 WL 1847158, at *1. Here the overwhelming evidence, from Plaintiffs, from

multiple experts, and from Defendants themselves, shows that the only remedy to cure these

distinct and unprecedented circumstances is release.39

        B. Both Habeas and the Federal Courts Inherent Equitable Authority Fully
           Authorize the Requested Relief.

             1. § 2241 Authorizes Release

        “Habeas is at its core a remedy for unlawful executive detention.” Munaf v. Geren, 553

U.S. 674, 693 (2008). It invests in federal courts broad, equitable authority to “dispose of the

matter as law and justice require,” 28 U.S.C. § 2243, as the “very nature of the writ demands that

it be administered with… initiative and flexibility.” Harris v. Nelson, 394 U.S. 286, 291 (1969);

see Boumediene v. Bush, 553 U.S. 723, 780 (2008) (“Habeas is not ‘a static, narrow, formalistic

remedy; its scope has grown to achieve its grand purpose.’”) (quoting Jones v. Cunningham, 371

U.S. 236, 243 (1963)).

        A court is fully empowered to remediate the particular illegality here – an outbreak of

lethal and unavoidable virus that threatens petitioners and violates their constitutional rights to be

free from arbitrary and punitive detention – by ordering their release. Habeas corpus is, “above

all, an adaptable remedy,” Boumediene, 553 U.S. at 780, and federal courts retain “broad

discretion in conditioning a judgment granting habeas relief . . . ‘as law and justice require’.”

Hilton v. Braunskill, 481 U.S. 770, 775 (1987) (quoting 28 U.S.C. § 2243). That authority



39
         The fact that there is a parallel class action, Fraihat v. ICE, 5:19-cv-01546-JGB-SHK (C.D. Cal.), which
requires ICE to make custody redeterminations for individuals, including petitioners in no way forecloses the relief
this Court should provide. Petitioners’ independent habeas claims need be considered independently based on the
particular exigencies of these cases. Critically, despite undertaking a review of Petitioners’ they are choosing to
detain all but Petitioner Soho, Resp. Br. 16. This demonstrates that the Fraihat injunction cannot remedy the
ongoing constitutional violations before the Court in this case. Absent court intervention, these Petitioners face
irreparable, even life-threatening, harm.

                                                        14
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 15 of 26



includes an order of release, Boumediene, 553 U.S. at 779, so as “to insure that miscarriages of

justice within [the writ’s] reach are surfaced and corrected.” Harris, 394 U.S. at 291.40

         2. Rule 65 and the Court’s Inherent Equitable Authority Authorize Release

         The Court has subject matter jurisdiction under 28 U.S.C. § 1331, and federal courts have

enjoyed equitable authority for over a century to fashion injunctive relief to remediate

unconstitutional governmental action. See Ex Parte Young, 209 U.S. 123 (1908). That authority

includes – independent of habeas – issuing “orders placing limits on a prison’s population” to

remediate unconstitutional conditions. Brown v. Plata, 563 U.S. 493, 511 (2011); see also

Duran v. Elrod, 713 F.2d 292, 297- 98 (7th Cir. 1983), cert. denied, 465 U.S. 1108 (1984)

(affirming order releasing low-bond pretrial detainees as necessary to reach a population cap);

Mobile Cty. Jail Inmates v. Purvis, 581 F. Supp. 222, 224-25 (S.D. Ala. 1984) (exercising

remedial powers to order a prison’s population reduced to alleviate unconstitutional conditions.)

         Defendants assert that a TRO is only permitted where a plaintiff seeks to preserve the

status quo, but that here “release would change the status quo.” Resp. Br. 42. This is incorrect

for two reasons. First, even if, as Defendants assume, the proper baseline status quo to examine

is Petitioners’ detention ICE custody, release from physical detention does not necessarily

change that status quo. See Rumsfeld v. Padilla, 542 U.S. 426, 437 (2004) (“[O]ur understanding

of custody has broadened to include restraints short of physical confinement”); Duran v. Reno,

193 F.3d 82, 84 (2d Cir. 1999) (holding that custody for habeas corpus purposes is not limited to

actual, physical confinement). Even if released, and especially if placed on supervisory release,

Petitioners are still under ICE’s supervision and obligated to attend removal proceedings. More

fundamentally, however, Defendants miss the pressing status quo that must be preserved:

40
         Contrary to Defendants’ unexplained assertion, Petitioners are presently being held “in custody in violation
of the Constitution or laws or treaties of the United States,” 28 U.S.C. §2241, and so seek an order now – not based
on a future contingency – ordering release.

                                                         15
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 16 of 26



Petitioners’ health and safety. Petitioners seek a TRO in order to ensure they do not fall ill, or

die. As detailed below, preserving that status quo is of the highest order in the TRO calculus.

II.   PETITIONERS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR
      CLAIM THAT THE CONTINUED DETENTION OF MEDICALLY
      VULNERABLE INDIVIDUALS WHERE THERE ARE READILY AVAILABLE
      ALTERNATIVES TO DETENTION VIOLATES DUE PROCESS.

         Respondents are entirely unclear as to what standard this court should apply when

examining Petitioners’– individuals in civil detention – Fifth Amendment claims; they refer only

cursorily to the governing reasonable relationship test articulated in Bell v. Wolfish, 441 U.S.

520, 561 (1979), and then conflate the deliberate indifference standard with the professional

judgment standard. Defs’ Br. at 3, 45. To be clear: Eleventh Circuit and Supreme Court

precedent require, first and foremost, that civil confinement must be “reasonably related to a

legitimate governmental objective,” and if the confinement is “excessive” in relation to that

purpose then it constitutes impermissible punishment. Bell, 441 U.S. at 561; Jacoby v. Baldwin

Cty., 835 F.3d 1338, 1345 (11th Cir. 2016); Magluta v. Samples, 375 F.3d 1269, 1273 (11th Cir.

2004).

         It is unquestionably excessive to continue detaining Petitioners at a facility with known

COVID-19 infection when Respondents have plenty of alternative methods to effectuate their

articulated governmental objective. Respondents miss the mark in arguing that, generally, the

government has an interest in detaining individuals so as to effectuate removal. Resp. Br. at 3.

That may be true in the ordinary course. However, these are not ordinary circumstances. See

Alcantara v. Archambeault, No. 1:20-cv-756 (DMS), at *16 (C.D. Cal. May 1, 2020) (“Although

‘under normal circumstances’ the confinement of ICE detainees pending removal proceedings is

rationally related to the legitimate governmental interest of ensuring their appearance for their

deportation proceedings and preventing danger to the community, the current circumstances [in

                                                16
     Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 17 of 26



ICE detention facility with rapid increase of spread of COVID-19 cases]… are anything but

normal.”) (citations omitted). Any reason for detention must be forward-looking in order to

support a continuing, legitimate purpose and must be based on an individual’s particular

circumstances. Foucha v. Louisiana, 504 U.S. 71 (1992). While the government may possess a

general legitimate interest in detaining some individuals in removal proceedings and pending

removal, that interest dissipates where, as here, continuing detention puts those individuals’ lives

at imminent risk.

       Thus, the relevant inquiry here is whether it is excessive to continue to detain these

medically vulnerable Petitioners in a facility where an unprecedented viral infection with no

known treatment is present, and where it is impossible for Petitioners to protect themselves from

the risk of death or serious bodily harm. See Vazquez Barrera, 2020 WL 1904497, at *6

(“[r]equiring medically vulnerable individuals to remain in a detention facility where they cannot

properly protect themselves from transmission of a highly contagious virus with no known cure

is not rationally related to a legitimate government objective...”); Dada, No. 1:20-CV-00458 at

*21 (immigrant plaintiffs are likely to succeed in showing that detention during COVID-19 does

not reasonably relate to a legitimate governmental objective); Hope v. Doll, No. 1:20-cv-00562-

JEJ (M.D. Pa. Apr. 7, 2020) (continued detention of immigrant plaintiffs during COVID-19 not

reasonably related to governmental objective).

       Continued detention is especially excessive because Respondents have alternative

methods of ensuring that Plaintiffs attend their check-ins or removal hearings after release, and

the chances of Petitioners absconding, particularly given COVID-19-related travel restrictions,

are virtually nonexistent. A study of ICE data reveals that non-detained immigrants overall

appear at immigration court more than 80% of the time; those released from detention appear at



                                                 17
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 18 of 26



higher rates than those who were never detained; those who are represented by attorneys, as the

Petitioners have been, appear at every scheduled immigration hearing at a rate of 97%; and

longtime residents, like all Petitioners, have overall higher rates of appearance. See Declaration

of Aaron Reichlin-Melnick, Reply Exhibit 3, ¶¶ 6, 17. Moreover, the appearance rate for

individuals, like all Petitioners, who have put down roots and have resided in the U.S. for over a

year is at 84% and the appearance rate for those who have been here for ten years or more

reaches 91%. Id. ¶18. As Judge Ellison stressed in Vazquez Barrera, “ICE has many other means

besides physical detention to monitor noncitizens and ensure that they are present at removal

proceedings and at time of removal,” including routine check ins. 2020 WL 1904497 at *6.

Given the availability of alternatives to detention, requiring Plaintiffs to remain in a detention

facility with COVID-19 infection present is unquestionably excessive.41

         In addition to detaining Petitioners under punitive conditions, Respondents’ choice to not

release them from a facility where COVID-19 infection is present demonstrates deliberate

indifference to a substantial risk of harm to Petitioners, which is also prohibited under the Fifth

Amendment. Hamm v. DeKalb County, 774 F.2d 1567, 1574 (11th Cir. 1985). The risks from

COVID-19 are open and notorious, producing guidance from the CDC, nearly nationwide

lockdowns, and daily, front-page news.                Respondents undoubtedly know that this highly

infectious disease spreads rapidly, and in congregative settings such as ECDC, it is simply

impossible to implement the measures required to stop its spread. Eaton Decl. ¶ 29. Release is

the only constitutional measure to address the risk faced by Petitioners. What measures

Respondents claim to have adopted (ECF 11-1), are patently ineffective or entirely lacking, as

described supra. See also Venters Decl. ¶¶ 14-29 (detailing insufficiency of nationwide


41
   To state the obvious, Defendants can ensure that Plaintiffs are present at removal proceedings and at removal only
if Plaintiffs are able to protect themselves from serious illness or death from COVID-19.

                                                         18
     Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 19 of 26



responses of ICE); id. ¶¶ 30-35 (detailing severe insufficiency of measures taken at ECDC

specifically). Moreover, contrary to Respondents’ assertions, Petitioners uniformly report

unsanitary conditions, inadequate access to cleaning and protective supplies, continued transfers

of new detainees into the facility, and lack of medical responsiveness to individuals with

symptoms consistent with COVID-19. Compare ECF. No. 11-1 with ECF 2-1 at 8-9, Golding

Supp. Decl. ¶¶ 4, 7, 8; Williams Supp. Decl. ¶¶5, 6, 7, 8, 10; Venters Decl. ¶34.

       Given the dozens of courts nationwide that have ordered the release of individuals from

ICE detention, and ICE’s own review and release of some individuals, it is clear that

Respondents are fully aware of the substantial risks of continued detention and the benefits of

release. By continuing to detain Petitioners despite this knowledge, Respondents demonstrate

deliberate indifference. See Malam v. Adducci, No. 20-10829, 2020 WL 1899570, at *6 (E.D.

Mich. Apr. 17, 2020) (“the public health evidence before the Court shows that, even given

current precautionary measures, the risk is substantial and unreasonable. Additionally,

Respondent… has additional precautionary measures at her disposal: the release of Petitioner...

Accordingly, any response short of authorizing release from [immigration detention] for this

Petitioner, whose underlying health conditions expose her to a high risk of an adverse outcome if

infected by COVID-19, demonstrates deliberate indifference to a substantial risk.”); Gayle v.

Meade, No. 20-21553-CIV, 2020 WL 2086482, at *4 (S.D. Fla. Apr. 30, 2020) (S. D. Fla. Apr.

30, 2030) (adopting report and recommendation) (“it is clear that ICE fully understands the

benefit of reducing the detainee population. Thus, to the extent that ICE fails to commit to

addressing the conditions complained of, ICE has demonstrated deliberate indifference.”);

Helling v. McKinney, 509 U.S. 25, 33 (1993) (government acts with deliberate indifference when




                                                19
       Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 20 of 26



it “ignore[s] a condition of confinement that is sure or very likely to cause serious illness and

needless suffering”).

        Indeed, ICE chooses to ignore known risks in its detention facilities, in order to, as ICE

Director Albence recently admitted, prove that ICE is “enforcing our immigration laws.”42 That

ICE would prioritize public relations over the known health risks of a vulnerable population is

the height of deliberate indifference and arbitrary detention.

        Respondents fail even under the professional judgment standard articulated in Youngberg

v. Romeo, which Respondents cite to: they continue to detain Petitioners under circumstances

where it is impossible to practice social distancing and ensure adequate hygiene, contrary to the

basic, widely accepted public health standards that are imperative to protect from infection. 457

U.S. 307, 323 (1982) (liability may be imposed on government “when the decision by the

professional is such a substantial departure from accepted professional judgment, practice, or

standards as to demonstrate that the person responsible actually did not base the decision on such

a judgment.”); see also In re Kumar, 402 F. Supp. 3d 377, 384 (W.D. Tex. 2019) (applying

professional judgment standard to claims brought by an individual in immigration detention).

III.    ABSENT AN INJUNCTION PETITIONERS WILL SUFFER IRREPARABLE
        HARM, AND THE PUBLIC INTEREST IN PUBLIC HEALTH AND BALANCE
        OF EQUITIES FAVOR RELEASE

        The Eleventh Circuit requires only a “substantial likelihood” of irreparable injury. Siegel

v. LePore, 234 F.3d 1163, 1179 (11th Cir. 2000). Aside from the harm Petitioners demonstrate

through a showing that Respondents have violated their constitutional rights, Cunningham v.




42
          Press Release, U.S. House of Representatives Committee on Oversight and Reform, DHS Officials Refuse
to Release Asylum Seekers and Other Non-Violent Detainees Despite Spread of Coronavirus (April 17, 2020),
https://oversight.house.gov/news/press-releases/dhs-officials-refuse-to-release-asylum-seekers-and-other-non-
violent-detainees.

                                                     20
     Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 21 of 26



Adams, 808 F.2d 815, 822 (11th Cir. 1987), the imminent risk to Petitioners’ health and their

lives suffices to establish irreparable harm.

        A court “need not await a tragic event” to afford injunctive relief. Helling v. McKinney,

509 U.S. 25, 33 (1993) (noting, “It would be odd to deny an injunction to inmates who plainly

proved an unsafe, life-threatening condition in their prison on the ground that nothing yet had

happened to them.). Thakker, et. al. v. Doll, et. al., No 1:20-cv-00480-JEJ *6 (M.D. Pa. Mar. 31,

2020) (plaintiffs need not wait “until the pandemic erupts in our prisons.”); Chambers v.

Coventry Health Care of Louisiana, Inc., 318 F. Supp. 2d 382, 389 (E.D. La. 2004) (irreparable

harm found where late detection of cancer could lead to death). The totality of the evidence

reveals that Petitioners’ continued detention places them at risk of significant and imminent

injury—if not death, lasting and severe medical complications. See ECF. Doc. 2-20 ¶ 38.

Although Respondents aver that Etowah only has one case of COVID-19, ECF Doc. 11-1 ¶

18(a), it is impossible to obtain a realistic number because of chronic government under-

testing—as of May 6, 2020, ICE had tested only 1,460 people out of the over 30,000 it detains.43

Far from the rigorous testing and contact tracing that has allowed other nations to halt the spread

of the virus,44 the most Respondents can muster are “daily vitals and weight checks.” ECF 11-1 ¶

18(a). Similar palliative deficiencies abound throughout Etowah, Venters Decl. ¶¶ 30-35, and

this unfortunate reality is exacerbated by Respondents’ own admission that individuals are still

being transferred into the facility, jeopardizing the health of all those within. ECF 11-1 ¶ 24-26.




43
   ICE Guidance on COVID-19, Confirmed Cases (last visited May 6, 2020), https://www.ice.gov/coronavirus;
Golding Supp. Decl. ¶¶ 3, 5.
44
   Max S. Kim, Seoul’s Radical Experiment in Digital Contact Tracing, The New Yorker (Apr. 17, 2020) (last
accessed May 5, 2020, 05:24 p.m), https://www.newyorker.com/news/news-desk/seouls-radical-experiment-in-
digital-contact-tracing

                                                   21
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 22 of 26



As described above, at least 248 new county detainees have been transferred into ECDC since

the CDC promulgated its March 23, 2020 detention facility guidance.45

         Respondents’ argument that some Petitioners are members of the Fraihat class and thus

cannot suffer irreparable harm should not persuade this Court. As an initial matter, even if

Respondents had provided those Petitioners individualized custody determinations pursuant to

the Fraihat order, that still would not afford them the “the maximum relief available on their

claims,” ECF Doc. 11 p. 43, because outright release is still possible. See ECF Doc. 2-1 n.35

(citing cases).    While Respondents’ brief seems to imply that custody reviews were done

pursuant to Fraihat the Pittman declaration only states that ICE conducted an initial search to

determine who may be eligible for a Fraihat review. See ECF Doc. 11-2 ¶ 27.46 Setting aside

this sleight of hand, even though Fraihat was ordered on April 20, over two-and-a-half weeks

ago, only one Petitioner has been released pursuant to any form of ICE review.

        In any event, ICE cannot simultaneously argue that its discretionary custody

determination is an adequate substitute to a court-ordered release and yet deny relief in nearly

every case. This Court still has a role. See Zepeda Rivas v. Jennings, No. 20-cv-02731-VC, 2020

WL 2059848, at *4 (N.D. Cal. Apr. 29, 2020) (“It does not appear that Judge Bernal intended, by

the general nationwide relief he ordered, to interfere with the ability of facility-specific litigation

to proceed. Nor, in any event, does a nationwide class action covering specific relief at specific

facilities seem manageable.”).

        An injunction is also in the public interest and the balance of the equities tips in

Petitioners’ favor.    Respondents’ asserted interest in enforcing U.S. immigration law is an


45
    Etowah County Sheriff's Office, Booked Last 24 Hours (accessed May 5, 2020), available at
http://etowahcountysheriff.com/mugshots.php
46
   Respondents deny that Sergio Quito and Randane Williams are Fraihat class members, but given their
comorbidities, they too are at immediate risk of irreparable harm in any event. See Eaton Decl. ¶¶ 38(o), (r).

                                                     22
      Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 23 of 26



insufficient counterweight to the grave public health consequences that continued detention

presents. First, Respondents routinely release scores of immigrants—even those with criminal

convictions detained under 236(c)—a practice that has not yet brought the system to its knees.47

Both ICE and this Court have authority to order release of individuals detained pursuant to

236(c). See, e.g., Cabral v. Decker, 331 F. Supp. 3d 255, 259 (S.D.N.Y. 2018) (collecting

cases). Second, “ICE has a number of alternative tools available to it to ensure enforcement,

which it is free to use with Petitioners” including “ICE’s conditional supervision program.”

Vazquez Barrera, 2020 WL 1904497 at *7. This alternative supervision program is highly

effective, with a 99% attendance rate at all immigration court hearings and a 95% attendance rate

at final hearings among supervised individuals.48 Respondents are not bound to detain

Petitioners—especially not during a global pandemic—and any assertions to the contrary should

be ignored.

         Defendants predictable assertion that Petitioners are not entitled to release to avoid

potentially lethal illness because of prior criminal convictions is contrary to law. See, e.g., United

States v. Muniz, Case No. 4:09-cr-199, Dkt. No. 578 (S.D. Tex. Mar. 30, 2020) (releasing

defendant serving 188-month sentence for drug conspiracy in light of vulnerability to COVID-

19); United States v. Grobman, No. 18-cr- 20989, Dkt. No. 397 (S.D. Fla. Mar. 29, 2020)

(releasing defendant convicted after trial of fraud scheme in light of “extraordinary situation of a

medically-compromised detained person being housed at a detention center”); United States v.

Meekins, Case No. 1:18-cr- 222-APM, Dkt. No. 75 (D.D.C. Mar. 31, 2020) (post-plea, pre-



47
    See, e.g, Detainees Leaving ICE Detention from the El Paso Service Processing Center, TRAC
https://trac.syr.edu/immigration/detention/201509/EPC/exit/ (“ICE also has discretionary authority to "parole"
individuals . . . with serious medical conditions . . . and individuals whose parole is considered by ICE in the ‘public
interest.’”); see 8 U.S.C. § 1182(d)(5)(A).
48
   U.S. Gov’t Accountability Office, GAO-15-26, Alternatives to Detention: Improved Data Collection and Analyses
Needed to Better Assess Program Effectiveness 30 (Nov. 2014), https://www.gao.gov/assets/670/666911.pdf.

                                                          23
     Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 24 of 26



sentence release order releasing defendant with three pending assault charges due to

extraordinary danger COVID-19 poses to people in detention).

       Releasing Petitioners would also promote public health and safety, considerations that

traditionally weigh heavily in the movant’s favor. See Planned Parenthood of Gulf Coast, Inc. v.

Gee, 862 F.3d 445, 472 (5th Cir. 2017). Multiple courts have ordered detained individuals

released citing the public’s interest in preventing or mitigating outbreaks, which invariably

spread to correctional officers and other staff members, their families, and the public. See Dada,

No. 1:20-cv-00458-DDD-JPM at *27; Vazquez Barrera, 2020 WL 1904497 at *7 (S.D. Tex.

Apr. 17, 2020); United States v. Raihan, No. 20-cr-68-BMC- JO, E.C.F. No. 20, Proc. At 10:12-

19 (E.D.N.Y. Mar. 12, 2020) E.C.F. No. 20 (“[t]he more people we crowd into that facility, the

more we’re increasing the risk to the community”). Defendants suggestion, Resp. Br. 48, that

Petitioners would be safer in the tinderbox of ICE detention rather than in the safety of a home –

even homes in the Northeast – cannot be taken seriously; Dr. Venters thoroughly discredits such

magical thinking. Venters Decl. ¶¶ 8-14. Nor could the end of a shelter-in-place order, Resp.

Br. 50, change the realities of the inevitable spread of COVID-19 inside ICE facilities such as

ECDC. Venters Decl. ¶¶ 8-14.

       Recently, the Western District of Louisiana noted that “public health and safety are

served best by rapidly decreasing the number of individuals detained in confined, unsafe

conditions.” Dada, No. 1:20-cv-00458-DDD-JPM at *27 (quotations omitted). And, as Judge

Ellison explained in Vazquez Barrera, “an outbreak among the . . . detainee population will

inevitably spread through the surrounding community, as MPC staff members, who live outside

the detention facility, will be exposed to sick detainees . . . [and] will put additional strain on




                                                24
     Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 25 of 26



hospitals and health care resources in the community.” 2020 WL 1904497, at *7. This too

supports a finding that Petitioners’ release would be in the public interest.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs Petitioners’ respectfully request that this Court grant

the motion for a temporary restraining order and order their immediate release from custody.

Dated: May 6, 2020



       Respectfully submitted,


         /s/ Jessica Vosburgh
       Jessica Myers Vosburgh                             Baher Azmy*
       jessica@adelantealabama.org                         bazmy@ccrjustice.org
       ADELANTE ALABAMA                                   Ghita Schwarz*
       WORKER CENTER                                       gschwarz@ccrjustice.org
       2104 Chapel Hill Road                              Angelo Guisado*
       Birmingham, AL 35216                                aguisado@ccrjustice.org
       205.317.1481                                       Lupe Aguirre*
                                                           laguirre@ccrjustice.org
       Sirine Shebaya*                                    Astha Sharma Pokharel*
       sirine@nipnlg.org                                   asharmapokharel@ccrjustice.org
       Matthew S. Vogel*                                  Brittany Thomas*
        matt@nipnlg.org                                    bthomas@ccrjustice.org
       NATIONAL IMMIGRATION PROJECT                       CENTER FOR CONSTITUTIONAL RIGHTS
       OF THE NATIONAL LAWYERS GUILD                      666 Broadway, 7th Floor
       2201 Wisconsin Ave NW, Suite 200                   New York, NY 10012
       Washington, DC 20007                               212.614.6427
       718.419.5876
                                                          *admitted pro hac vice
       Jeremy Jong*                                       Counsel for Petitioners-Plaintiffs
        jermjong@gmail.com
       3527 Banks St
       New Orleans, LA 70119
       504.475.6728




                                                 25
     Case 4:20-cv-00596-RDP-JHE Document 26 Filed 05/06/20 Page 26 of 26



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2020, I electronically filed the foregoing document and

accompanying exhibits with the Clerk of the Court using the CM/ECF system. Notice of this

filing will be sent to all counsel of record by operation of the Court’s electronic filing system. I

also certify that there are no non-CM/ECF participants to this action.


Dated: May 6, 2020                                      /s/ Jessica Myers Vosburgh
                                                     Jessica Myers Vosburgh




                                                 1
